Citation Nr: 0938669	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-10 077	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to a rating in excess of 50 percent for major 
depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1965 to December 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2006 
rating decision by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for peripheral neuropathy, and increased (from 10 
to 50 percent) the rating for Major depressive disorder 
(MDD).  In July 2008, a Travel Board hearing was held before 
the undersigned.  A transcript of the hearing is associated 
with the claims file.  In December 2008, these matters were 
remanded for further development.  

In June 2009 correspondence, the Veteran appears to be 
raising a claim of service connection for sleep apnea.  That 
matter is referred to the RO for any appropriate action. 


FINDINGS OF FACT

1.  It is not shown that the Veteran's peripheral neuropathy 
was caused or aggravated by his service-connected diabetes 
mellitus.

2.  It is reasonably shown that symptoms of the Veteran's MDD 
produce occupational and social impairment with deficiencies 
in most areas; total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication, persistent hallucinations, grossly 
inappropriate behavior, intermittent inability to perform 
activities of daily living, persistent danger of hurting self 
or others, disorientation, or other symptoms of like gravity 
is not shown.


CONCLUSIONS OF LAW

1.  Secondary service connection for peripheral neuropathy is 
not warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2009).
2.  A 70 percent rating is warranted for the Veteran's MDD.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.21, 4.126, 4.130, Diagnostic Code (Code) 9434 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the claim of service connection for peripheral 
neuropathy, via an August 2005 letter, the Veteran was 
informed of the evidence and information necessary to 
substantiate his secondary service connection claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  A March 2006 
letter provided timely notice regarding disability ratings 
and effective dates of awards (Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)).
In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  A July 2008 letter 
provided such notice and the claim was thereafter 
adjudicated.  See July 2009 supplemental statement of the 
case.

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the Veteran has been obtained.  
He was afforded VA examinations in February 2006, April and 
May 2007 and, pursuant to the Board remand, in March 2009.  
VA's duty to assist the Veteran in the development of facts 
pertinent to his claims is discharged.

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Secondary service connection:

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.  Disability that is proximately due to or the result 
of a service-connected disease or injury shall [also] be 
service connected.  38 C.F.R. § 3.310(a).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran's service treatment records are silent for 
complaints, symptoms, or diagnosis of peripheral neuropathy.  
A June 2006 rating decision granted service connection for 
diabetes mellitus, rated 20 percent.

VA treatment records from 2005 to 2007 include a diagnosis of 
peripheral neuropathy of all four extremities.

On February 2006 VA examination, the Veteran reported that he 
has paresthesias and dysesthesias of both hands and feet 
which interferes with his daily activities in that he can not 
do little "fix-it things" around the house.  He reported 
burning and numbness in his feet.  Physical examination 
revealed cranial nerves II-XII grossly intact; deep tendon 
reflexes were 1+ and equal in the upper extremities, 2+ 
patellar and unable to elicit Achilles' reflex.  Bilateral 
hands unable to detect vibratory sense on proximal 
interphalangeal joints or metacarpal phalangeal joints, no 
sensation per the Veteran to index or fifth finger of each 
hand.  In the feet, the examiner was unable to detect 
monofilament in all tested 10 sites and dorsal or plantar 
surfaces, and unable to detect proprioception.  There was no 
vibratory sense noted in the bilateral feet up to the 
malleolus.  Diagnostic clinical studies, including hemoglobin 
A1C of 6.0, glucose 137, BUN and creatinine were all within 
normal limits.  The diagnoses included diabetes mellitus type 
2 and peripheral neuropathy of upper and lower extremities.

The examiner reviewed the claims file and opined:

"[The Veteran] was diagnosed with diabetes mellitus 
type II approximately 2/23/05 by his private primary 
medical doctor.  He presented at the VA for care 5/11/05 
with complaints of neuropathy of legs and feet and was 
found to have "diminished sensory" on exam.  A note 
from a VA exam 6/27/05 states that the [Veteran] has 
been on Neurontin in [the] past for burning and pain in 
feet which was attributed to neuropathy. . . . . 
Hemoglobin A1C test results from 2005 at the VAMC show 
excellent glycemic control, with 6.0 levels on 6/13/05 
and 12/27/05.  [The Veteran] does have history of remote 
heavy alcohol use mentioned in 5/11/02 Compensation and 
Pension psychological exam and again in a 6/5/05 VAMC 
psychosocial note.  Therefore, it is my opinion that his 
peripheral neuropathy is less likely as not due to the 
diabetes mellitus type II.  It is more likely than not 
that his peripheral neuropathy is due to remote alcohol 
abuse."

On April 2007 VA examination, the Veteran reported burning, 
anesthesias, dysesthesias and paresthesias to his hands since 
1999, and that he experiences such 24 hours a day, 7 days a 
week.  Physical examination revealed decreased sensation in 
bilateral hands and feet.  The diagnosis included peripheral 
neuropathy of the upper and lower extremities, bilaterally.  
The examiner opined that the neuropathy was unrelated to the 
Veteran's service-connected diabetes mellitus.  It was noted 
that the Veteran's complaints of neuropathy of his hands 
predated his diagnosis of diabetes mellitus, and that the 
complaints of neuropathy of the feet appeared around the same 
time as the diabetes diagnosis.  He reviewed the claims file 
and ultimately concluded, as did February 2006 examiner, that 
the peripheral neuropathy was more likely than not, due to 
the remote alcohol abuse.

At the July 2008 Travel Board hearing, the Veteran and his 
wife claimed that his peripheral neuropathy was due to his 
diabetes mellitus; they alleged that he did not experience 
neuropathy until diabetes was diagnosed.

An August 2008 EMG report found moderately slow conduction 
velocity in both peroneal and tibial nerves, suggestive of 
neuropathy involving both lower limbs.

On March 2009 VA examination, the Veteran reported chronic 
progressive numbness, tingling, and burning of the hands and 
feet for 10 years; and chronic progressive pain of the hands 
and feet for 8 years.  Physical examination revealed poor 
muscle strength in the upper extremities and good muscle 
strength in the lower extremities.  He denied a history of 
alcohol abuse.  He reported that he currently drinks 2 to 3 
beers once a month.  The diagnoses were peripheral 
neuropathy, alcohol use with history of abuse; and diabetes 
mellitus, well controlled as demonstrated by hemoglobin A1C 
of 6.7, obesity.  The examiner opined:
"Examiner in complete agreement with previous C and P 
opinions dated 2/2006 and 4/2007.  Veteran's peripheral 
neuropathy symptoms began 10 years ago and diabetes 
mellitus was not diagnosed until 2005 therefore making 
neuropathy NOT secondary to diabetes mellitus.  
Additionally, this Veteran has a documented alcohol 
abuse history and still continues to drink.  This 
alcohol consumption is the likely cause for this 
Veteran's progressive peripheral neuropathy.  
Additionally this Veteran's service connected diabetes 
mellitus is well controlled as demonstrated by 
hemoglobin A1C of 6.7 making the argument for neuropathy 
progression to be from this Veterans alcohol use and 
less likely from well controlled diabetes mellitus."

The Veteran's peripheral neuropathy was not manifested in 
service or for many years thereafter, and it is not alleged 
that the peripheral neuropathy was incurred or aggravated 
while he was on active duty.  The theory of entitlement 
proposed by the Veteran is one of secondary service 
connection, i.e., that his peripheral neuropathy was caused 
or aggravated by his service connected diabetes mellitus.

The three threshold requirements that must be met to 
establish secondary service connection are: (1) Competent 
evidence (medical diagnosis) of current disability.  This 
requirement is met as peripheral neuropathy is diagnosed.  
(2) Evidence of a service-connected disability.  This 
requirement is also met, as the Veteran's diabetes mellitus 
is service-connected.  And, (3) competent evidence of a nexus 
between the service-connected disability and the disability 
for which secondary service connection is claimed.  The 
competent (medical) evidence of record addressing this 
matter, the February 2006, April 2007 and March 2009 VA 
examination reports, all indicate that the Veteran's 
peripheral neuropathy was not caused or aggravated by his 
service-connected diabetes mellitus; there is no competent 
(medical) evidence to the contrary.  The opinions point to 
supporting clinical data (i.e., showing that neuropathy pre-
existed diabetes).  The statements by the Veteran and his 
wife to the contrary (the Veteran's denials of identified 
alternate etiology, i.e., history of alcohol abuse) are not 
credible.  They are compensation-driven, and inconsistent 
with clinically recorded/and some more contemporaneous data, 
which by their very nature have more probative value. 

The Veteran's and his wife's own assertions claiming that his 
peripheral neuropathy is related to his diabetes mellitus are 
not competent evidence.  As laypersons, they are not 
competent to offer opinions regarding medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
preponderance of the evidence is against a finding that the 
Veteran's peripheral neuropathy was caused or aggravated by 
his service connected diabetes mellitus.  Consequently, 
service connection for peripheral neuropathy claimed as 
secondary to diabetes, is not warranted.

Increased Rating:

Disability ratings are determined by applying the criteria in 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  38 U.S.C.A. § 1155.  

MDD warrants a 100 percent rating where there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent rating is warranted for MDD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent rating is warranted for MDD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9434.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 21 to 30 reflects that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home, or friends).  A score of 31 to 40 reflects there 
is some impairment in reality testing or communication (e.g., 
speech at times illogical, obscure, or irrelevant) or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed 
avoids friends, neglects family, and is unable to work),  A 
score of 41 to 50 is assigned where there are "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 
51 to 60 reflects that there are "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  Id.  A GAF score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
Id. at 46.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

In a claim for an increased rating, "staged" ratings are 
warranted where the evidence shows distinct periods of time 
when the findings warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  Once the 
evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

The Veteran's medical records reflect nonservice-connected 
Axis I diagnoses of posttraumatic stress disorder (PTSD).  
However, records do not specifically indicate what symptoms 
are attributable only to this nonservice-connected 
disability.  Hence, for the limited purpose of this decision, 
the board will attribute all psychiatric signs and symptoms 
to the service-connected MDD.  See Mittleider v. West, 11 
Vet. App. 181 (1998) (finding that when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the Veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).  

The Board finds the evidence reasonably establishes that the 
Veteran is entitled to a 70 percent rating for MDD for the 
entire appeal period.  VA examination reports and treatment 
records show evidence of increasingly poor coping skills and 
stress management, disturbances of motivation and mood, and 
difficulty establishing and maintaining effective social 
relationships.  On February 2006 VA examination it was noted 
that the Veteran appears to be easily overwhelmed by stress 
and has limited coping skills.  Dr. P. noted that the Veteran 
had a limited response to pharmacological and therapeutic 
intervention, and presented as an individual who would most 
likely need continuous supportive and therapeutic 
interventions in order to maintain some stability and 
positive focus.  She noted that although he was unable to 
work because of his medical disability, given his poor stress 
management and poor coping skills, as well as memory and 
concentration problems, it was highly unlikely that he would 
be able to obtain or maintain employment [disregarding the 
physical disabilities, i.e.] unless significant improvements 
were made with his memory and concentration.  She noted that 
the Veteran presented with panic attacks; suicidal ideation; 
and moderate to serious symptoms such as serious impairment 
in social functioning.

Mental status examination revealed that the Veteran was 
casually dressed and neatly groomed.  His speech was of 
regular rate and rhythm, relevant, spontaneous and coherent.  
He had difficulty with concentration and memory.  His mood 
was depressed and anxious, as well as bitter and resentful.  
He denied auditory and visual hallucinations, as well as 
delusions, paranoia and ideas of reference; however he did 
admit to some discomfort in crowds.  Thought processes were 
goal directed.  PTSD and MDD, moderate to severe were 
diagnosed.  The GAF score was 55.

On April 2007 VA examination, the Veteran reported that he 
was depressed most days, and that his pleasure was diminished 
as to almost every activity.  He reported daily decreased 
energy levels and that he became easily tired.  He endorsed 
feelings of worthlessness, and reported recurrent suicidal 
thoughts.  He was casually dressed with fair hygiene.  He was 
able to maintain good eye contact.  He was alert and oriented 
in all spheres.  His speech was clear and coherent, with 
normal rate, volume and amount.  His mood was depressed.  His 
affect was dysphoric, slightly anxious and congruent with his 
mood.  His thought process was goal directed, and well 
organized.  There were no signs of delusions, hallucinations, 
obsession, compulsion or phobias.  His insight and judgment 
were fair.  He did not currently report suicidal or homicidal 
ideation.  The diagnoses were MDD, recurrent and chronic 
PTSD.  The GAF score was 45.  X. Z., MD, stated that the 
Veteran's psychiatric symptoms (to include MDD and PTSD) 
would cause significant reducted productivity and markedly 
interfere with his ability to interact effectively and work 
efficiently.

On March 2009 VA examination, it was noted that the Veteran 
presented with serious symptomatology including a blunted 
affect and frequent anxiety attacks.  He reported frequent 
suicidal ideation and chronic difficulty with sleep 
initiation and maintenance.  The examiner noted the Veteran's 
chronic difficulty with poor self-worth and poor self-esteem; 
crying spells, and poor stress management.  He was noted to 
be easily overwhelmed by stress and had chronic difficulties 
with suspiciousness, anger, energy, concentration, and 
feelings of hopelessness.  He endorsed frequent suicidal 
ideation and that he was frequently neglectful in personal 
hygiene, particularly during periods of increased depression.  
He was noted to be casually dressed in clean clothing, but 
had minimal attention to hygiene.  He was pleasant and 
cooperative with the interview.  He displayed no difficulty 
in adequately addressing questions.  The examiner noted that 
while the Veteran was not felt to be in acute risk of harm to 
himself or others, he would need to be considered at low risk 
for chronic harm to himself or others, given his frequent 
suicidal ideation, severity of depression, tendency to be 
emotionally reactive to stress, tendency to be easily 
overwhelmed, chronic poor self-esteem, limited insight and 
difficulty with judgment during periods of intense 
emotionality and anger.  MDD, recurrent, moderate to severe; 
PTSD; and alcohol dependence were diagnosed.  The GAF score 
was 46.  The examiner noted that the Veteran presented with a 
complicated clinical picture and essentially opined:
" . . . Based on his current mental health symptoms he 
would more likely than not have serious difficulty with 
occupational productivity or liability, efficiency and 
work performance based on his chronic depressive 
symptoms alone.  This is evidenced by his poor stress 
tolerance, poor coping skills, and chronic difficulties 
with sleep, interests, concentration, energy, as well as 
chronic difficulties with irritability and interpersonal 
effectiveness outside the family.  He presents with 
moderate to serious interpersonal difficulty, this is 
evidenced by his lack of friends, chronic difficulty 
with anger, outbursts of anger, family discord, neglect 
of personal hygiene, discomfort with crowds, and 
withdrawal from activities which he previously enjoyed.  
His chronic difficulties with irritability would lead to 
high moderate difficulty with initiative, flexibility, 
accepting criticism, and effectively working with 
coworkers and supervisors.  The Veteran has had little 
response to pharmacological and therapeutic 
interventions.  His condition will more likely than not 
remain chronic in nature with some potential periodic 
worsening in symptoms in response to additional 
stressors."

The foregoing reflects that throughout the entire appeal 
period the Veteran's MDD was manifested by serious symptoms 
producing occupational and social impairment in most areas.  
See opinions of February 2006, April 2007, and March 2009 VA 
examiners.  Consequently, a 70 percent rating is warranted 
throughout such prior.

On close review of the record, the Board finds no indication 
that at any time during the appeal period, symptoms of the 
Veteran's MDD are, or have been of (or approximated) such 
nature and gravity as to warrant a 100 percent rating.  While 
the March 2009 examiner noted that the Veteran showed minimal 
attention to hygiene, there is no evidence that he is unable 
to maintain minimal personal hygiene, tend to self-care 
functions.  There is no evidence of disorientation as to time 
or place (he appears for examinations/hearing timely.  While 
there is evidence of some impairment of thought processes, 
communication, and behavior, such symptoms are not of a 
gravity comparable to those in the criteria for a schedular 
100 percent rating.  Specifically, on VA examinations it was 
noted that the Veteran's judgment has been intact, and his 
insight was fair, and he denied delusions and hallucinations. 

While the evidence described above shows occupational and 
social impairment with deficiencies in most areas, it does 
not show psychiatric symptoms that would be productive of 
total social and occupational impairment.  None of the listed 
symptoms in the criteria for a 100 percent schedular rating 
has been reported.  That he is considered capable of managing 
his own financial affairs, and enjoys relationships with his 
wife and in-laws reflect a level of functioning inconsistent 
with total social and occupational impairment.

In view of the foregoing, the Board finds that the criteria 
for a schedular 100 percent rating for MDD are not met, and 
that such rating is not warranted.

Extraschedular evaluation:

The Board also has considered whether the Veteran's claim 
warrants referral for extraschedular consideration.  Under 
Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, it must be determined whether 
the disability picture is such that schedular criteria are 
inadequate, i.e., whether there are manifestations of 
impairment that are not encompassed by the schedular 
criteria.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology, and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.  

Comparing the Veteran's manifestations of MDD and associated 
impairment shown to the rating schedule, the Board finds that 
degree of disability shown throughout the entire appeal 
period under consideration is encompassed by the schedular 
criteria for the 70 percent rating now assigned, and that 
therefore, those criteria are not inadequate.  Notably, the 
Veteran has been awarded a total disability rating based on 
individual unemployability.  Referral for consideration of 
entitlement to an extraschedular rating is not necessary.


ORDER

Service connection for peripheral neuropathy, claimed as 
secondary to service-connected diabetes mellitus, is denied.

A 70 percent rating is granted for the Veteran's MDD for the 
entire appeal period subject to the regulations governing 
payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


